Case 0:21-cv-60933-AHS Document 1-3 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                                            March 11, 2021
  Claims Management, Inc.
  P.O. Box 14731
  Lexington, KY 40512-4731

  Re:            Claimant               : Cheryl Mendez
                 Claim Number           : 9309163
                 Date of Accident       : 08/26/2020
                 Your Insured           : Wal-Mart Stores, Inc.
  Dear Sirs:
  It is my hope that this claim will be resolved quickly and amicably but, in my experience, it may
  very likely require protracted litigation. Cheryl was exiting your store at approximately 9:45 AM
  when she slipped and fell in the parking lot. At the time of her fall Cheryl had already paid for her
  items and was carrying a bag to her car in the rain. While she was walking through the crosswalk,
  Cheryl slipped and fell on the painted line, that was unreasonably slick and lacked the sufficient
  slip resistant properties.




  Currently Cheryl has approximately $78,000.00 in outstanding medical bills
         Memorial Regional Hospital             $66,387.76
         Town of Davie EMS                      $    971.14
         ChiroCare of Florida                   $11,462.05

                           6499 POWERLINE ROAD, SUITE 204
                           Fort Lauderdale, Florida 33309
                        Phone: 954.226.9134 / Facsimile: 954.271.2689
                               www.FTLinjurylaw.com
Case 0:21-cv-60933-AHS Document 1-3 Entered on FLSD Docket 04/30/2021 Page 2 of 2




  Our only pre-litigation demand on this case is for $500,000.00.




  Please consider this a Time Limit Demand of 30 days.
                                                             Very Truly Yours,


                                                             Warren Q. Peebles Esq.




                          6499 POWERLINE ROAD, SUITE 204
                          Fort Lauderdale, Florida 33309
                       Phone: 954.226.9134 / Facsimile: 954.271.2689
                              www.FTLinjurylaw.com
